The two parts of the letter constituting the greater part of the evidence of the written agreement on the part of decedent by respondent, upon close examination, bear evidence of considerable age, other than change by mere chemical action by moisture and gas. Standing alone, they seem to me unworthy of credit. There is ample room for the conviction that they were written in 1911 prior to the first agreement between decedent and respondent.
Were it not for the corroboratory evidence of the two witnesses who are not interested in the litigation, and whose credibility was for the trial judge to determine, since he accepted their statements of admissions *Page 522 
by decedent as credible, I do not feel at liberty to reject the testimony.
Therefore, I feel obliged to concur in the results reached in this case.